Citation Nr: 1210526	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO. 08-11 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for a left knee disorder, to include left knee tibial tuberosity or left knee degenerative joint disease (left knee disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to October 1974.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of November 2006 from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. The appeal was remanded for additional development in September 2011.


FINDINGS OF FACT

1. There is no clear and unmistakable evidence that a left knee disorder pre-existed the Veteran's entrance to active duty.

2. A left knee disorder is not related to any disease, injury, or incident of service, was not manifested within one year of service discharge, and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The presumption of soundness is not rebutted and a left knee disorder did not pre-exist the Veteran's entry to active duty military service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.304, 3.306, 3.326 (2011).

2. A left knee disorder was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not proximately due to or the result of a service-connected disability. 38 U.S.C.A. §§ 1101, 1112, 1110, 1111, 1113 1131, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his left knee disorder was aggravated during his active duty. He claims that he initially injured his left knee in high school, was allowed to enter military service despite his injury, and reinjured the knee a second time in basic training.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in August 2006 and October 2011 that fully addressed all notice elements. The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. The Veteran was advised that he should submit evidence that his knee disorder had begun in service or was aggravated by service. In addition, both letters provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. 

The Board observes that the October 2011 letter was not sent prior to the initial RO decision in November 2006. As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication. Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Here, after the Veteran was provided full and adequate notice, the matter was readjudicated, to include most recently in a December 2011 supplemental statement of the case. Thus, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a Veteran in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this case, the Veteran was afforded a VA examination in November 2011. The Board finds that the examination is adequate to decide the issue on appeal as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing. The opinion considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

In addition, VA treatment records have been associated with the claims file. The available records and medical evidence have been obtained in order to make an adequate determination as to the claim. Although the Veteran states he received medical treatment at Fort Polk during active duty, the claims folder contains no medical records from Fort Polk, but does contain vision records from Fort Polk.  The folder appears to be complete as these records begin within three months of his entrance into service.  As is discussed below, the Board finds the Veteran competent to report treatment following an injury to the left knee during basic training.  Therefore, searching for additional records is unnecessary.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

In September 2011, the Board remanded the case for additional development, to include affording him proper notice under the VCAA, obtaining outstanding treatment records, and affording him a VA examination. As discussed in the preceding paragraphs, the Veteran was provided adequate notice under the VCAA, all available private and VA treatment records have been obtained, and the Veteran was afforded a VA examination in November 2011 so as to determine the etiology of his eye disorder in accordance with the prior remand directives. Therefore, the Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard. D'Aries v. Peake, 22 Vet. App. 97 (2008).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

A. Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131. Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces. 38 C.F.R. §§ 3.303, 3.304 (2011). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309(a). For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303.

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). Essentially, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (detailing legislative history relating to presumption of soundness and the possibility that the omission of the relevant language from 38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 3.304(b) should be construed as consistent with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. It was determined that the provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service. It was concluded that 38 C.F.R. § 3.304(b) was invalid and should not be followed.

Regarding the provisions of 38 C.F.R. § 3.306(b), providing that aggravation may not be conceded unless the pre-existing condition increased in severity during service, it was determined that this properly implements 38 U.S.C.A. § 1153, which provides that a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

B. Facts

In the present case, the evidentiary record clearly shows that the Veteran currently has a left knee disorder. VA treatment records contain diagnoses of arthralgia. See, e.g., VA Treatment Records (Mar. 2009). At a November 2011 VA examination, the Veteran was diagnosed with fragmentation of left knee tibial tuberosity and degenerative joint disease of the left knee.  The requirement of the existence of a present disability has been met.  

The Veteran reports that he injured his knee in high school, prior to service. See VA Form 9 (Mar. 2008). He has alternately stated that he told the examiner about his prior injury at his entrance examination (March 2008 statement), and that he did not tell the examiner about his knee, but that he had an obvious knot on his knee. See VA Examination Report (Nov. 2011). 

A review of the Veteran's service treatment records (STRs) shows that his knee was found to be normal upon entrance examination in February 1973, and upon separation examination in July1974. The Veteran reports that he received treatment for a knee injury during basic training at Fort Polk. See VA Form 9 (Mar. 2008). The intervening STRs show that the Veteran was treated on multiple occasions for complaints associated with his lumbar spine (see STRs of October, November 1973, and STRs of March 1974). The STRs contain no evidence of treatment following the conceded injury to the left knee.

Although not reflected in the service treatment records, the Veteran is competent to report the injury and treatment of the left knee in basic training.  The Board will afford the Veteran the benefit of the doubt and concede that he injured his knee prior to service, and again during basic training, despite the fact that there is no written contemporaneous records showing such injuries.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (the Veteran can attest to factual matters of which he had first-hand knowledge). Accordingly, it is not necessary to Remand this case for a copy of the Veteran's personnel folder in order to verify whether he was placed on rest or a profile.  

After his discharge from service, the Veteran was first seen for complaints associated with his knee by VA in July 2006, when he reported a history of left knee problems. He later related continuing problems since a high school injury and an injury on active duty. In June 2007, the Veteran was seen with complaints of chronic, sharp, left knee pain which began more than 20 years prior.

The Veteran attended a VA examination in November 2011. The examiner took an extensive history from the Veteran and noted that he reported injuring his knee at age seventeen, when he ran into a bleacher while playing basketball. He was treated for the knee with a wrap and pain medications, but continued to have left knee pain. He sought medical treatment for the knee two years later. He said that he did not report the left knee problem at his entrance examination for service, but that he had a "big knot" on his knee, which he thought the examiner would notice. During basic training, the Veteran claimed he reinjured his knee and received medical treatment, including being put on rest for a couple of days. He continued to experience problems with his knee, but claimed that he never sought treatment until 2005 or 2006, despite having medical insurance. 

The examiner diagnosed fragmentation of left knee tibial tuberosity and degenerative joint disease of the left knee. He opined that the tibial tuberosity clearly and unmistakable pre-existed service, and was not aggravated during service, but that degenerative joint disease did not pre-exist service. As noted above, he had taken an extensive history from the Veteran and based his conclusions upon the Veteran's descriptions. 

C. Analysis

As noted above, a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  The first question to address is whether the Veteran entered service in a sound condition or did he enter service with a left knee disability?  During the appeal, the Veteran has indicated that he both told the entrance examiner about the knee disorder (VA Form 9) (Mar. 2008), and that he did not tell the examiner at service entrance, but that he had a visible lump on his knee from the prior injury (VA Examination of 2011).  The VA examiner found that the fragmentation of the left tibial tuberosity clearly and unmistakably existed prior to service.  

However, to rebut the presumption that the Veteran entered service in a sound condition, the evidence must show by clear and unmistakable evidence both that the disease or injury (1) existed prior to service, and (2) that the disease or injury was not aggravated by service.  While the VA examiner concluded that the fragmentation of the left knee tibial tuberosity existed prior to service, he also found that it was not aggravated beyond its natural progression during service.  He based his opinion on the fact that there was no evidence of continued care in the STRs, the separation examination was silent for any knee condition, and the Veteran had reported that he had been employed for 30 years in occupations that required significant standing, walking, or climbing, without ever seeking medical care for his left knee.  He found that this [level of physical activity] would not have been possible if there had been aggravation beyond the natural progression of the disorder during active military service.  There is no evidence to the contrary.  While the disorder existed prior to service, the second prong of the requirement to rebut the presumption of soundness has not been met, and the Board finds that the presumption of soundness is not rebutted.  

The Board's analysis must next turn to the issue of whether a current disorder was incurred during the Veteran's active service. Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). VAOPGCPREC 3-03 (July 16, 2003).

Turning first to the question of presumptive service connection, there is no evidence that any sort of knee disorder manifested to a degree of 10 percent or more within one year of his service discharge in October 1974. The first evidence of degenerative arthritis in the left knee enters the record after the year 2006-many years after the Veteran's discharge from service.  

As for a nexus between the present disability and the injury in during basic training, the November 2011 VA examiner found none.  After his review of the Veteran's oral history, his claims file, as well as the results from a physical examination, the examiner determined that a left knee disorder was not incurred in service and that it was less likely as not that such were present within one year from discharge.  Presumptive service connection is not warranted. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

He reasoned that the lack of continued care in service, the normal findings upon discharge examination, the Veteran's employment history (that included occupations that required significant standing walking, or climbing), and the fact the Veteran did not seek medical treatment for his knee over the years, lead him to conclude that degenerative arthritis was less likely to have been incurred in or caused by an in-service injury.  There is no medical evidence to the contrary, and the Board accepts this finding as competent evidence against the claim.  

The Board notes that the Veteran sincerely believes his current knee disorders are related to service, but also finds that the question regarding the etiology of the Veteran's left knee disorder to be complex in nature. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions). Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an Veteran's own conclusory statements regarding causation to establish that the Veteran suffered from an event, injury or disease in service." Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010). While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain. Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  According, while the Veteran is competent to relate what happened to him before and during service, he is not competent to draw a medical conclusion between his current left knee disabilities and what happened to him in service.  

As noted, the Veteran is competent to describe the observable symptoms of his left knee, the Board accords his statements regarding whether his current left knee disorder is related to service to be of little probative value as he is not competent to opine on such complex medical questions. Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. Jones v. Brown, 7 Vet. App. 134, 137 (1994).

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disorder, to include fragmentation of the left knee tibial tuberosity or left knee degenerative joint disease. Service connection for a left knee disorder is denied.


ORDER

Service connection for a left knee disorder, to include left knee tibial tuberosity or left knee degenerative joint disease, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


